UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event reported): March 1, 2012 YANKEE HOLDING CORP. (Exact name of registrant as specified in its charter) DELWARE 333-141699-05 20-8304743 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 16 YANKEE CANDLE WAY SOUTH DEERFIELD, MASSACHUSETTS 01373 (Address of principal executive office and zip code) (413) 665-8306 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On March 1, 2012, Yankee Holding Corp. (the “Company”) announced the financial results for the fourth quarter ended December 31, 2011. The full text of the press release issued in connection with the announcement is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information in this Form 8-K (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (c) Exhibits: The following exhibit relating to Item 2.02 shall be deemed to be furnished, and not filed: 99.1 Press Release issued by Yankee Holding Corp. on March 1, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YANKEE HOLDING CORP. /s/ Gregory W. Hunt Date: March 1, 2012 By: Gregory W. Hunt Executive Vice President, Chief Financial Officer (Principal Financial Officer) 3 EXHIBIT INDEX Exhibit No. Description Press Release issued by Yankee Holding Corp. on March 1, 2012. 4
